The opinion of the court was delivered by
Tilghmah, C. J.
Justices of peace are.ordered, by act of assembly, to keep a docket, and enter therein the proceedings in suits brought before them. These dockets are of a public nature, and ought to be kept, in the office of the justice, where all persons may have access, to them. The Jaw .considers-them as almost equal to records; for,‘by the act of assembly of the 20th of March, 1810, section 16, Purd. Dig. 456, 5 Sm. L. 161, it is made the duty of every justice, in case of his resignation or removal from office, and of his legal representatives in case of his death, to deliver his-docket to the nearest justice of the county:- Provided, that if any justice who. has'resigned or been removed, or the legal representatives of a deceásed -justice, shall choose to retain the said docket, he or' they shall, on demand, deliver a certified transcript of any judgment or proceedings in any suit therein, to the party or parties interested, under the penalty of one hundred dollars, &c..; and the justice to whom the said docket or transcript shall -be delivered, shall issue process, and proceed thereon in the,same manner, and with the like effect, as the said justice, so having died, resigned, or removed, might have done if he had remained in office. , *lf nothing short of the original docket was evidence in courts of justice, great" inconveniences might follow; because several persons might have occasion to give them in evidence, in different courts, at the same time. They fall' w.ithin the rule of public books, which ought .not to be removed, and of which, therefore, the law permits copies, proved bymath, to be evidence. It may sometimes happen, however, that a sight of the book itself may be necessary, in cases where there is suspicion of improper practices, by an alteration of the original entry; and, in such cases, the justice may be compelled to produce his .docket by a subpoena, with a clause of u duces tecum,” There will be great convenience, therefore, and without any inconvenience, in admitting sworn copies of the entries in a justice’s docket as evidence, to have the same effect as the originals, if produced, would have had. For these reasons, I am of opinion that *442the evidence offered by the defendant ought to have been admitted, and, consequently, that the judgment should be reversed, and a venire de novo awarded.
Judgment reversed, and a venire facias de novo awarded.